FORM 6 – K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report on Foreign Issuer Pursuant to Rule 13a – 16 or 15d – 16 of the Securities Exchange Act of 1934 For the Month of July, 2015 Gilat Satellite Networks Ltd. (Translation of Registrant’s Name into English) Gilat House, Yegia Kapayim Street Daniv Park, Kiryat Arye, Petah Tikva, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A Attached hereto is Registrant’s press release dated July 22, 2015, announcingthat Gilat Satellite Networks Ltd will release its second quarter 2015 financial results on Wednesday, August 12, 2015. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Gilat Satellite Networks Ltd. (Registrant) Dated July 22, 2015 By: /s/ Ran Tal Ran Tal Associate General Counsel Gilat’s Second Quarter 2015 Earnings Announcement Schedule Petah Tikva, Israel, 22 July, 2015 Gilat Satellite Networks Ltd. (NASDAQ: GILT), a worldwide leader in satellite networking technology, solutions and services, today announced that it will release its second quarter 2015 financial results on Wednesday, August 12, 2015. Webcast Following the announcement, Dov Baharav, Interim Chief Executive Officer and Chairman of the Board, and Yuval Ronen, Chief Financial Officer, will discuss Gilat’s second quarter 2015 results and participate in a question and answer session: Date: Wednesday, August 12, 2015 Start: 13:30 GMT / 09:30 EDT / 16:30 IDT Dial-in: US: (888) 281-1167 International: (972) 3-918-0664 A recording of the webcast will also be available on theCompany’s websiteand will be archived for a period of 30 days. Webcast Replay Start: August 12, 2015 at 16:00 GMT / 12:00 EDT / 19:00 IDT End: August 14, 2015 at 16:00 GMT / 12:00 EDT / 19:00 IDT Dial-in: US: (877) 456-0009 International: (972) 3-925-5921 About Gilat Gilat Satellite Networks Ltd (NASDAQ, TASE: GILT) is a leading provider of products and services for satellite-based broadband communications. Gilat develops and markets a wide range of high-performance satellite ground segment equipment and VSATs, with an increasing focus on the consumer and Ka-band market. In addition, Gilat enables mobileSOTM (Satellite-on-the-Move) solutions providing low-profile antennas, next generation solid-state power amplifiers and modems. Gilat also provides managed network and satellite-based services for rural telephony and Internet access via its subsidiaries in Peru and Colombia. With over 25 years of experience, and over a million products shipped to more than 90 countries, Gilat has provided enterprises, service providers and operators with efficient and reliable satellite-based connectivity solutions, including cellular backhaul, banking, retail, e-government and rural communication networks. Gilat also enables leading defense, public security and news organizations to implement advanced, on-the-move tactical communications on board their land, air and sea fleets using Gilat's high-performance SOTM solutions. Gilat controlling shareholders are the FIMI Private Equity Funds. For more information, please visit us atwww.gilat.com Certain statements made herein that are not historical are forward-looking within the meaning of the Private Securities Litigation Reform Act of 1995. The words "estimate", "project", "intend", "expect", "believe" and similar expressions are intended to identify forward-looking statements. These forward-looking statements involve known and unknown risks and uncertainties. Many factors could cause the actual results, performance or achievements of Gilat to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including, among others, changes in general economic and business conditions, inability to maintain market acceptance to Gilat's products, inability to timely develop and introduce new technologies, products and applications, rapid changes in the market for Gilat's products, loss of market share and pressure on prices resulting from competition, introduction of competing products by other companies, inability to manage growth and expansion, loss of key OEM partners, inability to attract and retain qualified personnel, inability to protect the Company's proprietary technology and risks associated with Gilat's international operations and its location in Israel. For additional information regarding these and other risks and uncertainties associated with Gilat's business, reference is made to Gilat's reports filed from time to time with the Securities and Exchange Commission. Contact: Gilat Satellite Networks Joelle Inowlocki JoelleI@gilat.com KCSA Strategic Communications Phil Carlson, Vice President (212) 896-1233 pcarlson@kcsa.com
